Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND SUCH NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE
MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED
AS OF SEPTEMBER 5, 2008, AS AMENDED (THE “SUBORDINATION AGREEMENT”) BY AND AMONG
XPLORE TECHNOLOGIES CORP. (THE “PARENT”) AND XPLORE TECHNOLOGIES CORPORATION OF
AMERICA (THE “SUBSIDIARY, COLLECTIVELY WITH THE PARENT, THE “BORROWERS”),
PHOENIX VENTURE FUND LLC, AS AGENT, AND SILICON VALLEY BANK (THE “SENIOR
LENDER”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE BORROWERS
PURSUANT TO THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED AS OF SEPTEMBER 15,
2005 (THE “LOAN AGREEMENT”), BY AND AMONG THE SUBSIDIARY AND THE SENIOR LENDER,
AS SUCH LOAN AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.

 

SECURED SUBORDINATED PROMISSORY NOTE

 

$[     ]

 

 

 

September [  ], 2008

 

FOR VALUE RECEIVED, the undersigned, Xplore Technologies Corp., a Delaware
corporation, (the “Parent”) and Xplore Technologies Corporation of America, a
Delaware corporation and a wholly-owned subsidiary of the Parent (the
“Subsidiary” and collectively with the Parent, the “Borrowers”), promises to pay
to [    ] (the “Holder”), the principal sum of [    ] ($[   ]) with interest on
the unpaid balance from the date hereof, at the rate of 10% per annum on the
unpaid principal amount, in lawful money of the United States of America or as
otherwise provided in Section 3 hereof, at c/o [   ], or at such other place as
the Holder may designate in writing. This Note is one of the secured
subordinated promissory notes (collectively, the “Notes”) referred to in, and
purchased pursuant to, the Note Purchase Agreement dated September 5, 2008,
among the Borrowers and the Purchasers named therein (the “Note Purchase
Agreement”) and evidences a borrowing from the Holder by the Borrowers under the
Note Purchase Agreement.  The obligations of the Borrowers under this Note are
secured as provided in the Note Purchase Agreement and the Loan Documents.

 

1.          Maturity Date.  The principal of this Note, together will all unpaid
interest and any other fees or expenses otherwise due and owed to the Holder
under the Note Purchase Agreement, shall be due and payable on August 5, 2009
(the

 

--------------------------------------------------------------------------------


 

“Maturity Date”). The Borrowers may prepay the Note in whole or in part, at any
time prior to the Maturity Date, without penalty.


 

2.             Pro-Rata Payment.  If the Borrowers are not able to pay to the
holders of the Notes the full amounts due at any time when payments under the
Notes become due and payable by the Borrowers, either on the Maturity Date or
upon the occurrence of an Event of Default, or upon prepayment at the option of
the Borrowers, the holders of the Notes shall share ratably in any distribution
of the Borrowers pro rata in proportion to the respective principal amounts of
each such holder’s Notes.

 

3.             Payment of Interest.


 


(A)             INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE SHALL BE
DUE AND PAYABLE QUARTERLY ON DECEMBER 31, MARCH 31, JUNE 30 AND SEPTEMBER 30 OF
EACH CALENDAR YEAR THE NOTE IS OUTSTANDING COMMENCING ON DECEMBER 31, 2008 AND
ENDING WITH A FINAL PARTIAL QUARTERLY INTEREST PAYMENT ON THE MATURITY DATE IN
CASH OR, AT THE OPTION OF THE PARENT, IN SHARES OF THE PARENT’S COMMON STOCK AT
75% OF THE THEN CURRENT MARKET PRICE OF SUCH COMMON STOCK ON THE INTEREST
PAYMENT DATE. FOR PURPOSES HEREOF, THE TERM THEN CURRENT MARKET PRICE MEANS THE
VOLUME WEIGHTED AVERAGE TRADING PRICE, AS TRADED ON THE OTC BULLETIN BOARD, FOR
THE FIVE (5) TRADING DAYS PRIOR TO THE APPLICABLE INTEREST PAYMENT DATE.


 


(B)            ALL COMPUTATIONS OF INTEREST PAYABLE HEREUNDER SHALL BE MADE ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS IN THE PERIOD FOR WHICH SUCH INTEREST IS
PAYABLE AND A YEAR OF 365 OR 366 DAYS, AS APPLICABLE.


 


(C)             NOTWITHSTANDING ANY OTHER PROVISION OF THIS NOTE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, INTEREST SHALL BE DUE AND PAYABLE ON ANY OVERDUE
INSTALLMENT OF PRINCIPAL OR INTEREST ON THIS NOTE (INCLUDING AMOUNTS DUE AND
UNPAID UPON ANY ACCELERATION OF THIS NOTE) AT A RATE EQUAL TO THE LESSER OF
(I) FOURTEEN PERCENT (14%) AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW
(THE “MAXIMUM RATE”).


 

4.             Event of Default; Remedies.  Upon the occurrence and during the
continuance of an Event of Default, this Note may be accelerated in the manner
described in the Note Purchase Agreement and the Holder and the Agent shall have
all of the rights and remedies provided in the Note Purchase Agreement and the
Loan Documents.

 

5.             Waiver of Certain Rights.  Subject to any applicable notice
periods, all parties to this Note, including Borrowers and any sureties,
endorsers, or guarantors, hereby waive protest, presentment, notice of dishonor,
and notice of acceleration of maturity and agree to continue to remain bound for
the payment of principal, interest and all other sums due under this Note
notwithstanding any change or changes by way of release, surrender, exchange,
modification or substitution of any security for this Note or by way of any
extension or extensions of time for the payment of principal and interest; and
all such parties waive all and every kind of notice of such change or changes
and agree that the same may be without notice or consent of any of them.

 

2

--------------------------------------------------------------------------------


 

6.             Enforcement.  The Holder may enforce this Note as described in
the Note Purchase Agreement.


 

7.             Subordination.  Repayment of this Note shall be subordinated to
the extent and in the manner set forth in the Subordination Agreement.

 

8.             Security.  This Note is entitled to the benefits, granted to the
Agent on behalf of the Purchasers, set forth in the Security Agreement.

 

9.             Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Note Purchase
Agreement.


 

10.           Miscellaneous.  The following general provisions apply:


 


(A)         THIS NOTE, AND THE OBLIGATIONS AND RIGHTS OF THE BORROWERS AND THE
HOLDER HEREUNDER, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
BORROWERS, THE HOLDER, AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.


 


(B)         ALL NOTICES, REQUESTS, CONSENTS AND DEMANDS HEREUNDER SHALL BE MADE
IN WRITING IN THE MANNER DESCRIBED IN THE NOTE PURCHASE AGREEMENT.


 


(C)         WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE WILL BE INTERPRETED
IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY
PROVISION OF THIS NOTE IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER
JURISDICTION, BUT THIS NOTE WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH
JURISDICTION TO THE GREATEST EXTENT POSSIBLE TO CARRY OUT THE INTENTIONS OF THE
PARTIES HERETO.


 


(D)         THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE
(NON-EXCLUSIVE) JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF ANY
FEDERAL COURT LOCATED THEREIN IN CONNECTION WITH ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND WAIVES ANY OBJECTION TO
VENUE IN THE STATE OF NEW YORK.

 


(E)         SUBJECT TO THE SUBORDINATION AGREEMENT, RECOURSE UNDER THIS NOTE
SHALL BE SOLELY AS PROVIDED IN THE NOTE PURCHASE AGREEMENT AND THE LOAN
DOCUMENTS AND IN NO EVENT TO THE OFFICERS, DIRECTORS OR SHAREHOLDERS OF THE
BORROWERS.


 


(F)          NO PROVISION IN THIS NOTE, OR IN ANY INSTRUMENT OR ANY OTHER
DOCUMENT EVIDENCING THE OBLIGATIONS HEREUNDER, EXECUTED BY THE BORROWERS OR ANY
GUARANTOR, ENDORSER OR OTHER PARTY NOW OR HEREAFTER BECOMING LIABLE FOR PAYMENT
OF THIS NOTE, SHALL REQUIRE THE PAYMENT OR PERMIT THE COLLECTION OF INTEREST IN
EXCESS OF THE MAXIMUM RATE.  IF ANY EXCESS OF INTEREST IN SUCH RESPECT IS
PROVIDED FOR HEREIN OR IN ANY SUCH INSTRUMENT, OR OTHER DOCUMENT, THE PROVISIONS
OF THIS PARAGRAPH SHALL GOVERN, AND NEITHER OF THE BORROWERS NOR ANY GUARANTOR,
ENDORSER OR OTHER PARTY SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH INTEREST TO
THE EXTENT THAT IT IS IN EXCESS OF THE MAXIMUM RATE.

 

3

--------------------------------------------------------------------------------


 


THE INTENTION OF THE BORROWERS AND THE HOLDER BEING TO CONFORM STRICTLY TO ANY
APPLICABLE FEDERAL OR STATE USURY LAWS NOW IN FORCE, ALL PROMISSORY NOTES,
INSTRUMENTS AND OTHER DOCUMENTS EXECUTED BY THE BORROWERS OR ANY GUARANTOR,
ENDORSER OR OTHER PARTY EVIDENCING THE OBLIGATIONS UNDER THIS NOTE SHALL BE HELD
SUBJECT TO REDUCTION TO THE AMOUNT ALLOWED UNDER SAID USURY LAWS AS NOW OR
HEREAFTER CONSTRUED BY THE COURTS HAVING JURISDICTION.


 

Signature on the following page

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Borrower has caused this instrument to be executed in
its corporate name by a duly authorized officer, by order of its Board of
Directors as of the day and year first above written.

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

     /s/ Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer

 

 

 

 

XPLORE TECHNOLOGIES
CORPORATION OF AMERICA

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------